NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

DAVID KISSI,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5025 ~

Appeal from the United States Court of Federal
Claims in case no. 11~CV-347, Judge Thomas C. Wheeler.

ON MOTION

ORDER

The court construes David Kissi’s motion to “dismiss”
the United States’ response brief as a motion to strike the
brief. The United States opposes.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied.

KISSI V. US

NAY 07 2012
Date

ccc David Kissi

Alex P. Hontos, Esq.

s19

FoR THE CoURT

/s/ Jan Horbal__\;
J an Horbaly

Clerk

FILED
U.S. COURT OF APPEALS FOH
THE FEBERAL CIRCU|T

HAY 0 7 2012

JAN HURBALY
CI.ERK __